Case
 Case1:18-cr-00375-VSB
      1:18-cr-00375-VSB Document
                         Document151-1
                                  157 Filed
                                       Filed11/17/20
                                             10/16/20 Page
                                                       Page11ofof44




                                                                  11/16/2020
Case
 Case1:18-cr-00375-VSB
      1:18-cr-00375-VSB Document
                         Document151-1
                                  157 Filed
                                       Filed11/17/20
                                             10/16/20 Page
                                                       Page22ofof44
Case
 Case1:18-cr-00375-VSB
      1:18-cr-00375-VSB Document
                         Document151-1
                                  157 Filed
                                       Filed11/17/20
                                             10/16/20 Page
                                                       Page33ofof44
Case
 Case1:18-cr-00375-VSB
      1:18-cr-00375-VSB Document
                         Document151-1
                                  157 Filed
                                       Filed11/17/20
                                             10/16/20 Page
                                                       Page44ofof44




                                                11/16/2020
